Exhibit 10.41

 

LOCK-UP AGREEMENT

 

This Lock-up Agreement (this “Agreement”) is made effective as of March 1, 2018
(the “Effective Date”) by and between Wade Fredrickson (“Shareholder”) and
NeuroOne Medical Technologies Corporation, a Delaware corporation (the
“Company”). Shareholder and the Company are hereinafter collectively referred to
as the “Parties”, and individually referred to as a “Party”. Capitalized terms
used and not otherwise defined in this Agreement shall have the respective
meanings given to them in the Stock Purchase Agreements (as defined below).

 

Recitals

 

Whereas, Shareholder and certain purchasers desire to enter into certain stock
purchase agreements (the “Stock Purchase Agreements”) pursuant to which
Shareholder will sell shares of the Company’s common stock to certain purchasers
(the “Purchasers”);

 

Whereas, following the completion of the transactions contemplated by the Stock
Purchase Agreements, Shareholder will beneficially own 2,613,459 shares of the
Company’s common stock (the “Retained Shares”); and

 

Whereas, as a material inducement and a condition the transaction contemplated
by the Stock Purchase Agreements, the Company and the Purchasers have requested
that the Company and Shareholder enter into this Agreement.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises and covenants herein contained, and for other good and valuable
consideration the receipt of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

 

1. Restrictions on Transfer.

 

(a) Lock-up. Shareholder hereby agrees that Shareholder will not, subject to the
exceptions set forth in this Agreement, during the period commencing on the
Effective Date and ending on eighteen (18) month anniversary of the Effective
Date (the “Lock-up Period”), (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of the Company’s common stock (including, for
clarity, any of the Retained Shares), or any securities convertible into or
exercisable or exchangeable for the Company’s common stock, including without
limitation, such other securities which may be deemed to be beneficially owned
by Shareholder (or any interest therein, including without limitation, any
transfer of Shareholder’s equity interests) in accordance with the rules and
regulations of the SEC (collectively, the “Lock-up Securities”) or (ii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of shares of the Company’s common stock or
such other securities, whether any such transaction described in clause (i) or
(ii) of this Section 1(a) (each, a “Transfer”) is to be settled by delivery of
shares of the Company’s common stock or such other securities, in cash or
otherwise. As used in this Agreement, “beneficially own” or “beneficial
ownership” with respect to any securities means having “beneficial ownership” of
such securities as determined pursuant to Rule 13d-3 under the Securities
Exchange Act of 1934, as the same may be amended (the “Exchange Act”).

 



 1 

 

 

(b) Legends/Stop Orders. Shareholder acknowledges and agrees that the Company
shall be entitled to place legends on the certificates or book entry account
representing any of the Lock-up Securities and/or stop orders with the transfer
agent of the Company with respect to any of the Lock-up Securities. Upon the
release of any of the Lock-up Securities from this Agreement, the Company will
reasonably cooperate with Shareholder to facilitate the timely preparation and
delivery of certificates or evidence of the book entry account representing the
Lock-up Securities without such restrictive legend described above or the
withdrawal of any stop transfer instructions.

 

(c) Additional Acknowledgments. Shareholder understands that each of the
Purchasers and the Company is relying upon this Agreement in proceeding toward
consummation of the transactions contemplated by the Stock Purchase Agreements.
Shareholder further understands that this Agreement is irrevocable. An attempted
transfer in violation of this Agreement will be of no effect and null and void,
regardless of whether the purported transferee has any actual or constructive
knowledge of the transfer restrictions set forth in this Agreement, and will not
be recorded on the stock transfer books of the Company.

 

2. Exceptions to lock-up. Notwithstanding the provisions of Section 1(a), during
the Lock-Up Period, Shareholder may Transfer all or a portion of the Locked-Up
Shares:

 

(a) As a bona fide gift or gifts, provided that the donee or donees thereof
agree in writing, in form and substance reasonably satisfactory to the Company,
to be bound by the terms and conditions of this Agreement;

 

(b) To any trust for the direct or indirect benefit of Shareholder or an
immediate family member of Shareholder, provided that the trustee of the trust
agrees in writing, in form and substance reasonably satisfactory to the Company,
to be bound by the terms and conditions of this Agreement;

 

(c) To Shareholder’s affiliates (including, if applicable, commonly controlled
or managed investment funds) provided that such affiliate(s) agree in writing,
in form and substance reasonably satisfactory to the Company, to be bound by the
terms and conditions of this Agreement;

 

(d) Pursuant to a tender or exchange offer publicly recommended by the Company’s
board of directors;

 

(e) Pursuant to a merger, stock sale, consolidation or other transaction
publicly recommended by the Company’s board of directors;

 

(f) By will or other testamentary document or by intestacy;

 



 2 

 

 

(g) Commencing six (6) months after the Effective Date, to any third party or
parties, including a disposition for value, provided that such third party or
parties agree(s) in writing, in form and substance reasonably satisfactory to
the Company, to be bound by the terms and conditions of this Agreement, and
provided further that each such third party or parties shall be deemed not to be
an underwriter of the Locked-Up Shares so sold within the meaning of Section
2(a)(11) of the Securities Act of 1933, as amended (the “33 Act”);

 

(h) Commencing six (6) months after the Effective Date, to any third party in a
transaction exempt from the registration requirements of the 33 Act pursuant to
Section 4(a)(4) thereof, an amount of the Locked-Up Shares equal to or less than
1% of the average weekly reported volume of trading of the Company’s common
stock on all national securities exchanges and/or reported through the automated
quotation system of a registered securities association during the four calendar
weeks preceding the date of receipt of the order to execute the transaction by
the broker or the date of execution of the transaction directly with a market
maker;

 

(i) Pursuant to and to the extent the Company grants an exception to the lock-up
provisions of any other person subject to a lock-up agreement with it, the
Company shall provide a substantially similar exception to Shareholder
hereunder; and/or

 

(j) If the first closing on a financing resulting in a minimum of $3 million in
gross proceeds to the Company has not occurred by June 30, 2018.

 

For purposes hereof, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin, “affiliate” shall mean,
as applied to any entity, any other entity directly or indirectly controlling,
controlled by, or under direct or indirect common control with, such entity (for
purposes hereof, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any entity, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through the ownership of voting securities, by contract or otherwise), and
“person” shall mean any individual, corporation, partnership, limited liability
company, trust, joint venture, governmental entity or other unincorporated
entity, association or group.

 

3. Standstill.

 

(a) Current Holdings. Shareholder hereby represents and warrants that, as of the
date hereof, Shareholder does not have, directly or indirectly, beneficial
ownership of securities, or rights or options to own, acquire or vote any such
securities (through purchase, exchange, conversion or otherwise), of the
Company, other than the Retained Shares.

 



 3 

 

 

(b) Standstill Restrictions. During the Lock-up Period, except as specifically
permitted under an executed definitive agreement entered into between
Shareholder and the Company, Shareholder will not, and will cause each of his
affiliates and his and their respective representatives and any other agents
acting on its or their behalf, or other persons or entities acting in concert
with Shareholder or his affiliates, not to, directly or indirectly, (i) make,
effect or commence any tender or exchange offer, merger or other business
combination involving the Company, (ii) commence or complete, or propose to
commence or complete, any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company,
(iii) make, or in any way participate in, any “solicitation” of proxies to vote
or consent, or seek to advise or influence any person with respect to the voting
of, any securities of the Company (all within the meaning of Section 14 of the
Exchange Act), (iv) form, join or in any way participate in a “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to, or
otherwise act in concert with any person in respect of, any securities of the
Company, (v) otherwise act, alone or in concert with others, to seek
representation on or to control or influence the management, the Board of
Directors of the Company or policies of the Company, (vi) negotiate with or
provide any information to any person with respect to, or make any statement or
proposal to any person with respect to, or make any public announcement or
proposal or offer whatsoever with respect to, or act as a financing source for
or otherwise invest in any other persons in connection with, or otherwise
solicit, seek or offer to effect any transactions or actions described in the
foregoing clauses (i) through (vi), or make any other proposal inconsistent with
the terms of this Agreement or that otherwise could reasonably be expected to
result in a public announcement regarding any such transactions or actions,
(vii) advise, assist, or encourage any other persons in connection with any of
the foregoing; or (viii) make any statement or proposal to the Board of
Directors of the Company, any of the Company’s representatives or any of the
Company’s stockholders regarding, or make any public announcement, proposal or
offer, with respect to, or otherwise solicit, seek or offer to effect, any
request or proposal to waive, terminate or amend the provisions of this
Agreement, unless and until, in the case of each of the foregoing clauses (i)
through (viii), Shareholder has received the prior written invitation or
approval of the Board of Directors of the Company to do so or the transaction or
action falls within the scope of one of the exceptions to the Lock-Up provided
for in Section 2 above.

 

4. Ownership of Shares; Voting Rights. During the Lock-up Period, Shareholder
shall retain all rights of ownership in the Retained Shares, including voting
rights and the right to receive any dividends that may be declared in respect
thereof and paid in cash or shares of the Company’s common stock (in each case,
a “Dividend”). Any shares of the Company’s common stock issued to Shareholder
during the Lock-up Period (a) as a Dividend (other than in connection with a
stock split, whether effected directly or through a Dividend), or (b) upon
reinvestment of a Dividend through the Company’s dividend reinvestment program,
shall not be subject to the terms of this Agreement.

 

5. Miscellaneous.

 

(a) Further Assurances. From time to time until the expiration of the Lock-up
Period, at the Company’ss request and without further consideration, Shareholder
shall execute and deliver such additional documents and take all such further
lawful action as may be necessary or desirable to consummate and make effective,
in the most expeditious manner practicable, the transactions contemplated by
this Agreement.

 

(b) Specific Performance. Each of the Parties agrees, recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other parties to sustain damages for which they
would not have an adequate remedy at law for money damages, and therefore each
of the Parties agrees that in the event of any such breach any aggrieved Party
shall be entitled to the remedy of specific performance of such covenants and
agreements (without any requirement to post bond or other security and without
having to prove actual damages) and injunctive and other equitable relief in
addition to any other remedy to which it may be entitled, at law or in equity.

 



 4 

 

 

(c) Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any such rights, powers or
remedies by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party.

 

(d) Amendment and Modification. No amendment or modification or addition to this
Agreement will be valid or effective unless the same is in writing and signed by
each of the Parties.

 

(e) Assignability; Third Party Rights.

 

(i) This Agreement shall be binding upon, and shall be enforceable by and inure
solely to the benefit of, the Parties and their respective successors and
permitted assigns; provided, that neither this Agreement nor any of the rights
or obligations of any Party hereunder may be assigned or delegated by such Party
without the prior written consent of the other Party, and any attempted
assignment or delegation of this Agreement or any of such rights or obligations
by any Party without the other Party’s prior written consent shall be void and
of no effect.

 

(ii) Nothing in this Agreement is intended to or shall confer upon any person
(other than the Parties hereto) any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

(f) Entire Agreement; Counterparts; Exchanges by Facsimile. This Agreement
constitutes the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among or between any of the Parties with
respect to the subject matter of this Agreement, other than the Stock Purchase
Agreements. This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument. The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile or by electronic delivery in .pdf format shall be
sufficient to bind the Parties to the terms and provisions of this Agreement.

 

(g) Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service); (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed; or (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing). If any notice, demand, consent, request, instruction or
other communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 4(g), or the refusal to accept
the same, the notice, demand, consent, request, instruction or other
communication shall be deemed received on the second business day the notice is
sent (as evidenced by a sworn affidavit of the sender). All such notices,
demands, consents, requests, instructions and other communications will be sent
to the following addresses or facsimile numbers as applicable:

 

If to the Company to:

 

NeuroOne Medical Technologies Corporation

10006 Liatris Lane

Eden Prairie, Minnesota 55347

Attention: David A. Rosa

 



 5 

 

 

With copies to:

 

 

 

 

 

If to Shareholder to:

 

 

 

With copies to:

 

Honigman Miller Schwartz and Cohn LLP

350 East Michigan Avenue, Suite 300

Kalamazoo, Michigan 49007

Attention: Phillip D. Torrence, Esq.

Fax: 269.337.7703

 

Wade Fredrickson

4825 Suburban Drive

Shorewood, Minnesota 55331

 

Nilan Johnson Lewis PA

120 South Sixth Street, Suite 400

Minneapolis, Minnesota 55402

Attention: John C. Levy

Fax: 612.305.7501

 

Any such person may by notice given in accordance with this Section 4(g) to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

(h) Titles and Captions. All Section titles or captions in this Agreement are
for convenience only. They shall not be deemed part of this Agreement and do not
in any way define, limit, extend or describe the scope or intent of any
provisions hereof.

 

(i) Further Action. The parties shall execute and deliver all documents, provide
all information and take or forbear from taking all such action as may be
necessary or appropriate to achieve the purposes of this Agreement. Each Party
shall bear its own expenses in connection therewith.

 

(j) Governing Law; Consent to Jurisdiction, Waiver of Jury Trial. This Agreement
will be governed by and construed in accordance with the internal laws of the
State of Delaware, without regard to its principles of conflicts of laws. Each
of the Parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Minnesota for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each Party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the Parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each Party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(k) Creditors. None of the provisions of this Agreement shall be for the benefit
of or enforceable by creditors of any Party.

 

(l) Waiver. No failure by any Party to insist upon the strict performance of any
covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy available upon a breach thereof shall constitute a waiver of any
such breach or of such or any other covenant, agreement, term or condition.

 

(m) Attorney’s Fees. If any dispute arises with respect to the enforcement,
interpretation, or application of this Agreement and costs are incurred to
resolve such dispute, the prevailing party in such dispute shall recover from
the non-prevailing party all costs and expenses, including reasonable attorneys’
fees, incurred by the prevailing party in such dispute.

 

Signatures on the Following Page

 



 6 

 

 

In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.

 

Shareholder:

  The Company:           NeuroOne Medical Technologies Corporation         /s/
Wade Fredrickson   By: /s/ Dave Rosa Wade Fredrickson   Name: Dave Rosa    
Title: CEO and President

 







Signature Page

to Lock-up Agreement

 



 

 